Fullerton, J. (dissenting)
— I am unable to concur in this opinion. My first reason is that the question decided is moot. Contrary to the statement in the opinion, I do not'find from the record that there is a deficit constantly arising from the operation of the railway system. There was such a deficit at one time, it is true, and the city used certain money of its general fund to meet it. But since that, time transportation rates have been increased, and this has enabled the city not only to meet the obligations of the system as they have accrued, but to repay the money so used, and I do not find that the record shows that the earnings of the system will not take care of all of its obligations as they arise in the future. The question determined is an important one, and the court should not invite its consideration; it should consider it only after it actually arises.
My second reason is, that I think the court has reached an erroneous conclusion on the question determined. If it be that there is a constantly increasing deficit between the revenues of the railway system and its accruing obligations, the question confronting the city is one of expediency. If it cannot meet these obligations, it must abandon the plant and suffer it to go back into hands of the holders of the obligations given *682for its purchase price. This must mean its ultimate abandonment. The railway cannot be operated longer as a private enterprise. If the city, with the plant freed from the burden of taxation, with power to protect it from direct competition, with power unhampered to fix rates of transportation, and with power to protect itself against extravagant losses arising from accidents, cannot make the income of the plant cover the cost of operation and upkeep, it is idle to say that' a private concern, which has not these advantages, and which must make a reasonable return on its investment, if it operates at all, can do so. It is no .answer to say that the operation of street railways has been profitable in the past. The argument overlooks the change in conditions. When street railways were first put in use, and for a long time thereafter, they were the sole means of transportation. Now they have an indirect competition against which there is no’ protection, whether publicly or privately owned. Business and professional men generally, and many mechanics and artisans, who formerly patronized the street cars, now ride to and from their homes and their places of work in their own conveyances. Private conveyances are now the adjuncts of many homes; the members of which, who formerly patronized the street cars, now ride altogether in such private conveyances. One has but to glance at the streets of any considerable city to know that the loss of patronage arising from these causes has made large inroads into the revenues of street railway systems. It is a competition that will increase rather than diminish as time goes on, and the loss of patronage caused thereby, as I understand- the situation, is the principal reason why so many street car systems are now unable, with reasonable rates of fare, to make an adequate return on their investments.
*683■ .But there are in all cities, and there are in the city of Seattle, many thousands of people, who live, at distances from their places of. work,, who cannot afford these private conveyances. These, if they are not to be compelled to abandon their present residences, must have transportation of some sort at reasonable rates. This then is the city’s problem; shall it continue or abandon this means of transportation. It is a question of public welfare, in which all of the people of the city are concerned, and, in my opinion, is a question which the duly chosen representatives of the city have the power to decide. If they conclude that it is to the public interest that the existing railway system be operated father than abandoned, they have the power to operate it, even though the operation may require the use of money from the city’s general fund. I can see no force in the argument that such a use of the general fund will operate indirectly to the payment of the purchase price of the system. The question, to my mind, is beyond that. The city now has control of the system and is now operating it, and the real question is, is it to the public interest that it continue to do so. If an appropriation from the public fund, obligated the city in any way to pay the remainder of the purchase price a different question would arise.- But it can have no such effect. If in the future it may be determined that the public interest requires the abandonment of this means of transportation and the resort to some other, the city will be at liberty to do so, unhampered by anything arising from the particular act.
If I understand the majority, I am afraid the remedy suggested is hardly available. By the fundamental laws, the power and control of municipal affairs are vested generally in elective officers; it is only special matters that are to1 be submitted to the electors. I can *684find no law authorizing this matter to be submitted to the electors, and before it can be done, there must be additional fundamental legislation.
In my opinion, the proceedings should be dismissed.